     CASE 0:16-cv-03249-ADM-SER Document 59 Filed 09/25/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

Geronimo DeLuna, et al.,                   Civil No. 16cv03249 PAM/SER

            Plaintiffs,

v.                                               RECUSAL ORDER

Mower County, et al.,

            Defendants.

____________________________________

       The above-captioned case has been assigned to the undersigned, a Judge
of the above Court. Pursuant to Title 28, United States Code, Section 455, the
undersigned recuses himself from hearing this matter. Accordingly,

      IT IS HEREBY ORDERED that, upon receipt of the mandate of the United
States Court of Appeals for the Eighth Circuit filed September 19, 2019, the
above-captioned action shall be resubmitted to the Clerk of Court for
reassignment. The Clerk of Court shall not replace a card in the Master list for
the undersigned.

        IT IS HEREBY FURTHER ORDERED that a copy of this Order shall be
filed in the above captioned case.

Dated: September 25, 2019

                                     s/ Paul A. Magnuson
                                     PAUL A. MAGNUSON
                                     United States District Judge
